June 6, 2011 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Management Corporation intends to purchase the following shares (the “Shares”): Purchase Shares Principal Funds, Inc. - Amount Purchased Small-MidCap Dividend Income Fund – Class A $10,000 1,000 Small-MidCap Dividend Income Fund – Class I $10,000 1,000 Small-MidCap Dividend Income Fund – Class P $10,000 1,000 Each share of the Small-MidCap Dividend Income Fund has a par value of $0.01 and a price of $10.00 per share. In connection with such purchase, Principal Management Corporation represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY /s/ Michael D. Roughton BY Michael D. Roughton Vice President and Associate General Counsel
